Citation Nr: 1037549	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  05-23 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for migraine headaches, on a 
direct basis and as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision in which the 
Indianapolis RO, in pertinent part, denied service connection for 
migraine headaches.  The Veteran timely appealed.

In December 2006, the Veteran testified during a video conference 
hearing before the undersigned Acting Veterans Law Judge (VLJ).  
A copy of the transcript of that hearing is of record and has 
been reviewed.

In May 2007, the Board remanded the Veteran's service connection 
claim for additional development.  Thereafter, in April 2009, the 
Board again remanded this issue for further development.  

Unfortunately, for the reasons set forth below, this appeal is, 
once again, being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Regrettably, despite the lengthy procedural history of this case, 
the migraine headaches issue must once again be remanded because 
the agency of original jurisdiction (AOJ) did not properly comply 
with the Board's prior remand instructions.  A remand by the 
Board confers upon the Veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that service connection for migraine 
headaches is warranted on a direct basis as residuals of an in-
service head injury or, alternatively, on a secondary basis as 
proximately due to or a result of his service-connected PTSD.  
Medical records document a long-standing history of migraine 
headaches.

Previously, in May 2007, the Board remanded this matter for the 
Veteran to undergo a VA examination, and for the examiner to 
opine as to the likelihood that any currently diagnosed migraine 
headaches can be attributed to service, or could have been caused 
by or chronically worsened by the Veteran's PTSD or by another 
service-connected disability.  Specifically, the examiner was 
asked to reconcile any findings and opinions with the December 
2003 statement by a VA clinical psychologist, to the effect that 
the Veteran's headaches could be due to his PTSD.

Although the Veteran's claims file was reviewed at a VA 
examination conducted in September 2008 pursuant to the Board's 
May 2007 remand, there is no indication that the examiner 
considered the December 2003 clinical psychologist's statement 
(which suggests a nexus between the Veteran's PTSD and migraine 
headaches), as requested.  Thus, in April 2009, the Board again 
remanded this case in accordance with Stegall for compliance with 
the original (May 2007) remand instructions.  

On VA examination in February 2010, the Veteran's claims file was 
reviewed; however, there was again no indication that the 
examiner considered the December 2003 statement of the clinical 
psychologist.  Although an opinion as to whether the Veteran's 
migraine headaches were caused or aggravated by his service-
connected PTSD or other service-connected disability was 
requested, the examiner failed to address this question in the 
examination report.  Under the circumstances, Stegall requires 
that this case be remanded yet again for compliance with the May 
2007 and April 2009 remands.

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Furthermore, as noted in the April 2009 remand, the Veteran 
indicated at the September 2008 VA examination that he recently 
had a brain MRI, arranged by Dr. Frazier through St. Vincent's 
Hospital in Indianapolis, Indiana.  Results of the brain MRI were 
not available to the examiner, and the examiner indicated that 
such results may help in making a more definitive statement about 
headache etiology.  In the April 2009 remand, the AOJ was 
instructed to obtain necessary authorization from the Veteran to 
obtain records of the MRI.  On remand, the Veteran was provided a 
VA Form 21-4142, Authorization and Consent to Release 
Information, and asked to complete and return the form.  The 
Veteran did not respond accordingly.  In this instance, as the 
case is being remanded for other matters, the Veteran should be 
advised that he now has another opportunity to provide VA with 
authorization to obtain his MRI results.  

Finally, the Board notes that, although the May 2007 and April 
2009 remands directed the AOJ to furnish to the Veteran a VCAA 
notice-compliance letter regarding the issue of entitlement to 
service connection for migraine headaches, asserted to be 
secondary to a service-connected disability, the claims file does 
not reflect the Veteran has been provided notice as to how to 
substantiate a claim for secondary service connection.  On 
remand, a corrective VCAA letter must be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the secondary service 
connection aspect of the Veteran's claim, 
furnish him a corrective VCAA notice-
compliance letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the evidence 
necessary to substantiate a claim for 
secondary service connection.

2.  Ask the Veteran to authorize the 
release of the records of his 2008 brain 
MRI from St. Vincent's Hospital in 
Indianapolis, Indiana (arranged by Dr. 
Frazier).  Obtain and associate with the 
claims file all records for which adequate 
authorization is received.

3.  Then, afford the Veteran a VA 
examination to determine the nature, 
extent, and etiology of any migraine 
headache disability diagnosed on 
examination.  The Veteran's claims file, to 
include a complete copy of this REMAND, 
must be provided to the examiner designated 
to examine the Veteran, and the examination 
report should note review of the file.

Pertinent headache symptoms should be 
annotated in the examination report.  In 
addition, the examiner is asked to 
determine: 

(a) whether it is at least as likely 
as not (50 percent probability or 
more) that the Veteran's migraine 
headaches either had their onset in 
service, or are the result of disease 
or injury incurred or aggravated 
during service, to specifically 
include the in-service head trauma as 
reported by the Veteran; and

(b) whether it is at least as likely 
as not that the Veteran's service-
connected PTSD (or another service-
connected disability) caused or 
aggravated his migraine headaches.  In 
answering this question, the examiner 
should reconcile his/her opinion with 
the December 2003 statement by a VA 
clinical psychologist, to the effect 
that the Veteran's headaches could be 
due to his PTSD.

The examiner should provide a rationale for 
all opinions expressed.

4.  After ensuring that the requested 
actions are completed, re-adjudicate the 
issue of entitlement to service connection 
for headaches, on a direct basis and as 
secondary to service-connected disability.  
If the benefit sought is not fully granted, 
furnish a supplemental statement of the 
case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by the 
RO or AMC; however, the Veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim. 38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

